UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-4409


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HORATIO EVERHART,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.           N. Carlton
Tilley, Jr., Senior District Judge. (1:08-cr-00186-NCT-2)


Submitted:   March 5, 2010                  Decided:   March 26, 2010


Before SHEDD, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS        &  STAVOLA, PA, Greensboro,
North Carolina, for Appellant.            Terry Michael Meinecke,
Assistant United States Attorney,       Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Horatio        Everhart       pled       guilty     pursuant        to    a     plea

agreement to conspiracy to distribute fifty grams or more of

cocaine base, in violation of 21 U.S.C. § 846 (2006).                                   Due to

the   quantity       of    drugs        involved,         Everhart   was    subject          to    a

ten-year mandatory minimum sentence; however, because Everhart

qualified      for        the     safety        valve       provision      in    18        U.S.C.

§ 3553(f)(1)-(5) (2006), the district court sentenced Everhart

to    108   months’        imprisonment,             which    fell    within      Everhart’s

advisory guidelines range.                  Everhart timely noted his appeal,

and   on    appeal,       he    has     filed    a    brief    pursuant     to    Anders          v.

California, 386 U.S. 738 (1967). ∗                    Finding no error, we affirm.

             In    his         Anders    brief,        Everhart      suggests         that    his

sentence was substantively unreasonable.                        According to Everhart,

district courts, when sentencing crack cocaine offenders, should

calculate an alternative guidelines range that eliminates the

sentencing disparity between crack cocaine offenses and offenses

involving     an     equivalent         amount       of    powder    cocaine.          District

courts,     Everhart           argues,    could        then    enhance     an     individual

defendant’s sentence based on the factors in 18 U.S.C. § 3553(a)




      ∗
       Although Everhart was informed of his right to file a pro
se supplemental brief, he has not done so.



                                                 2
(2006)     and     the     particular       circumstances          surrounding     the

defendant’s conduct.

            This court reviews a sentence imposed by a district

court under a deferential abuse of discretion standard.                        Gall v.

United States, 552 U.S. 38, 51 (2007); United States v. Evans,

526 F.3d 155, 161 (4th Cir. 2008).                In reviewing a sentence, the

appellate       court    must   “first   ensure      that    the    district     court

committed no significant procedural error,” such as improperly

calculating      the     guidelines   range,       failing   to     consider    the   §

3553(a) factors, or failing to adequately explain the chosen

sentence.        Gall, 552 U.S. at 51.             If there are no procedural

errors,    the     appellate     court   then      considers       the     substantive

reasonableness of the sentence.             Id.

            “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented”

and “state in open court the particular reasons supporting its

chosen sentence.”          United States v. Carter, 564 F.3d 325, 328

(4th     Cir.    2009)     (internal     quotation         marks     and    citations

omitted).         This    requires    the       district    court    to     provide   a

sufficient explanation of the sentence to satisfy this court

that the district court has a reasoned basis for its decision

and has considered the parties’ arguments.                   Id.     When reviewing

a sentence on appeal, this court presumes a sentence within the



                                            3
properly    calculated       guidelines       range   is    reasonable.         United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

            In   his    brief,   Everhart       relies      on    Spears   v.   United

States, 129 S. Ct. 840 (2009).            Spears, though, does not dictate

a particular ratio district courts must adopt in calculating a

defendant’s advisory guidelines range.                     Id. at 844.          Rather,

Spears     merely    recognizes     a     district       court’s       authority    to

substitute its own crack cocaine-to-powder cocaine ratio if it

determines    that     the   disparity    embodied         in    the   Guidelines   is

unwarranted.        The district court here, in the exercise of its

discretion, explicitly rejected the argument that the disparity

was unwarranted.        We find no abuse of discretion in the district

court’s determination of Everhart’s sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Everhart’s conviction and sentence.                            This

court requires that counsel inform Everhart, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Everhart requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Everhart.



                                          4
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5